ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_02_FR.txt. 164

OPINION INDIVIDUELLE DE M. J. E. READ
{Traduction.]

Je me rallie à la partie de l’avis dans laquelle celui-ci répond
aux Questions b) et c) et traite de application du chapitre XII de
la Charte et de la compétence pour déterminer et modifier le Statut
international du Sud-Ouest africain, — et je suis d'accord, d’une
façon générale, sur les motifs par lesquels les réponses sont justi-
fiées. Je me rallie également à la partie de la réponse à la Question
a) qui a trait à la continuation des obligations internationales posi-
tives qui incombent à l'Union sud-africaine en vertu du Mandat.
Je ne saurais cependant me rallier à la partie de la réponse qui a
trait à la responsabilité envers les Nations Unies et au contrôle
exercé par celles-ci, ainsi qu'aux motifs qui justifient cette réponse.
Je me trouve donc contraint, et je le déplore, d’exposer les raisons
pour lesquelles mon opinion est dissidente.

La question posée à la Cour est la suivante: « L'Union a-t-elle
encore des obligations internationales en vertu du Mandat pour
le Sud-Ouest africain, et, si c’est le cas, quelles sont-elles ? » Pour
répondre à cette question il est nécessaire d'étudier les obligations
internationales en vertu du Mandat telles qu’elles existaient avant
la dissolution de la Société des Nations, d'examiner l'effet de la
dissolution de la Société des Nations et de se demander si d’autres
facteurs ont pu affecter la continuation de ces obligations.

A cette fin, il n’est pas nécessaire de rejeter ce qui a été dit dans
l'avis de la Cour. Il suffit de relever que le statut international
du Sud-Ouest africain était celui d’un territoire sous mandat.
L'Union sud-africaine a exercé la plupart des pouvoirs inhérents
à la souveraineté, mais les éléments résiduels n'ont fait l’objet ni
d'un exercice ni d’une jouissance par l’Union. Cette dernière se
trouvait soumise à trois sortes d'obligations internationales.

Les premières, et les plus importantes, étaient les obligations
tendant à assurer et à défendre le bien-être des habitants. Elles ne
bénéficiaient pas aux Membres de la Société des Nations, encore
que chacun des Membres individuellement eût le droit d’en exiger
l'exécution. La plus importante, la pierre d’angle du Système des
Mandats, était le principe selon lequel « le bien-être et le développe-
ment de ces peuples forment une mission sacrée de civilisation »,
principe qui se trouvait posé au paragraphe 1 de l’article 22 du
Pacte.

Le second type d'obligations comprenait celles qui étaient dues
aux Membres de la Société des Nations, et s’appliquaient à leur
bénéfice, savoir, les obligations relatives aux missionnaires et aux
ressortissants nationaux.

40
165 OPINION INDIVIDUELLE DE M. J. E. READ

Le troisième type d'obligations comprenait les devoirs juridiques
relatifs à la surveillance et à l'application du premier et du second.
On y trouvait la juridiction obligatoire de la Cour permanente,
établie par l’article 7 de l'Accord de Mandat ; on y trouvait aussi
le régime de rapports, de responsabilité, de surveillance et de modi-
fication, issu des paragraphes 7, 8 et g de l’article 22 et des arti-
cles 6 et 7 de l'Accord de Mandat. Cette troisième classe d’obliga-
tions représentait l'élément nouveau du Système de Mandat et
son importance ne doit pas être sous-estimée. En même temps,
il convient de ne pas la surestimer. La disparition des obligations
qui font partie de la première et de la seconde classes mettrait fin
au Système des Mandats. La disparition du système des rapports,
de la responsabilité, de la surveillance et de la modification, qui
fonctionnait par l’organe du Conseil de la Société des Nations et
de la Commission permanente des Mandats, affaiblirait le Système
des Mandats mais n’y mettrait pas fin. Les faits ont d’ailleurs
démontré que la paralysie de ces institutions au cours des six
années de guerre n’a pas eu d'effet nuisible sur le maintien du bien-
être et l’évolution des populations.

Ces obligations ont un point commun. Chacun des Membres de
la Société des Nations est juridiquement intéressé, vis-à-vis de
la Puissance mandataire, aux questions «relatives à l’interpré-
tation ou à l’application des dispositions du Mandat », et jouit
du droit d'affirmer son intérêt contre l’Union en invoquant la
juridiction obligatoire de la Cour permanente (article 7 de l’ Accord
de Mandat). De plus, chaque Membre jouit, en matiére de Mandat,
à l’époque de la dissolution, de droits positifs à l'encontre de l'Union.
Un nombre important de Membres de la Société des Nations
n'ont pas été signataires de la Charte, et n’ont pas été admis
depuis lors à la qualité de Membre des Nations Unies. C’est un
principe de droit international que les parties 4 un traité multi-
latéral, quels qu’en soient le nombre et importance, ne sauraient
porter atteinte aux droits des autres États. Les Nations Unies,
en signant et en ratifiant la Charte, pouvaient donner à l’Organi-
sation qualité pour accomplir des fonctions à l'égard des territoires
sous mandat, ce qu’elles- ont fait. Elles ne pouvaient, en droit,
transférer des fonctions de la Société des Nations à |’ Organisation
sans le consentement et lautorisation de la Société des Nations,
ou de ses Membres, dont les droits se trouveraient ainsi compromis.
Par conséquent, tandis que la Charte est entrée en vigueur et que
l'Organisation des Nations Unies est venue a l’existence avant la
dissolution de la Société des Nations, les droits dont jouissaient
de nombreux Etats qui n’étaient pas membres de la nouvelle
organisation, à l’égard des territoires sous mandat parmi lesquels
le Sud-Ouest africain, restaient absolument en vigueur.

En gardant présente à l'esprit la nature du statut international
du Sud-Ouest africain en vertu du Système des Mandats, il est
nécessaire d'examiner l'effet de la dissolution de la Société des

4I
166 OPINION INDIVIDUELLE DE M. J. E. READ

Nations. À ce propos, je considère, en accord avec mes collègues,
que le statut international du Sud-Ouest africain, en tant que
territoire sous mandat, a survécu à la Société des Nations. Je
suis également d'accord avec eux pour admettre que les obligations
internationales de l'Union en vertu du Mandat ont continué
d'exister. Néanmoins, je me sépare de la majorité sur deux points :
1) la survie des droits et intérêts juridiques des Membres de ‘la
Société des Nations me paraît importante; 2) l'effet de la dissolu-
tion sur certaines obligations auxiliaires découlant du Mandat.

En ce qui est du premier point, les mêmes motifs qui fondent la
conclusion suivant laquelle le Mandat et les obligations de l’Union
n'ont pas pris fin du fait de la dissolution de la Société des Nations
amènent nécessairement à conclure que les droits et intérêts
juridiques que les Membres tiennent du Mandat subsistent. Si
les obligations de l'Union — un des « mandataires au nom de la
Société des Nations » —- continuent d'exister, les droits et intérêts
juridiques des Membres de la Société des Nations doivent, par
analogie, avoir été maintenus. Il est donc nécessaire de trouver,
pour l’invoquer, une disposition du Mandat qui serait susceptible,
suivant les règles du droit international, d'empêcher l'exercice,
ou d’amener l'extinction, des droits et intérêts juridiques des
Membres de la Société des Nations, y compris ceux qui ne sont
pas membres des Nations Unies. Aucune disposition de la Charte
ne saurait suffire à cette fin. C’est seulement une mesure prise
par la Société des Nations, ou le consentement des Membres de
la Société des Nations qui pourrait avoir ce résultat.

Le second point a trait aux obligations auxiliaires, le troisième
genre d'obligations mentionné plus haut comme découlant du Man-
dat. Aucun problème ne se pose en matière de juridiction obliga-
toire de la Cour permanente ; celle-ci découle de l’article 7 de l’Accord
de Mandat, et a été transférée à la Cour actuelle par l'article 37
du Statut.

Les obligations relatives aux rapports, à la responsabilité devant
la Société des Nations et à la surveillance exercée par celle-ci, en
vertu des paragraphes 7 et 8 de l’article 22 du Pacte et des articles 6
et 7 de l’Accord de Mandat, présentent plus de difficultés. L’exécu-
tion de ces obligations impliquait directement la participation du
Conseil et de la Commission permanente des mandats. La Société
des Nations a reconnu, par sa Résolution du 18 avril 1946, para-
graphe 3, «que la dissolution de la Société des Nations mettra fin à
ses fonctions en ce qui concerne les territoires sous mandat » mais
note « que des principes correspondant à ceux que déclare l’article 22
du Pacte sont incorporés dans les chapitres XI, XII et XIII de la
Charte des Nations Unies ». Il n’était plus possible pour l’Union
d'envoyer des rapports à un Conseil inexistant, ni d’être responsable
devant une Commission permanente des Mandats inexistante, ou
surveillée par elle. Il est, par conséquent, nécessaire d'examiner de
près les mesures prises à Genève en avril 1946 afin de déterminer

42
167 OPINION INDIVIDUELLE DE M. J. E. READ

l'effet de la dissolution de la Société des Nations sur ses obligations
auxiliaires.

L'Assemblée qui s'est réunie à Genève en avril 1946 n'était pas
une Assemblée ordinaire occupée à des travaux courants. Elle
n'avait pas pour intention d’amender le Pacte ou les dispositions
des Mandats. Elle mettait fin à la Société des Nations. Sa résolu-
tion la plusimportante dispose comme suit :

«I. (4) Dès le lendemain de la clôture de la présente session de
l'Assemblée, la Société des Nations cessera d'exister, sous réserve
des mesures de liquidation prévues par la présente Résolution. »

Il n’est pas douteux que l'Assemblée a atteint son but. La Société
des Nations a en fait pris fin. La seule question, qui a été posée par
des juristes éminents, est de savoir si l'Assemblée avait juridique-
ment compétence pour faire ce qu’elle a fait.

Je suis d’avis que l’Assemblée était compétente pour procéder
à la liquidation de la Société des Nations, et ce pour deux motifs.

Le premier se trouve indiqué par le préambule : « Considérant
qu'aux termes de l'article 3, paragraphe 3, du Pacte, l’Assemblée
connaît de toute question qui rentre dans la sphère d'activité de
la Société des Nations. » Le caractère mortel est un attribut essen-
tiel de toute organisation humaine. Dans le domaine du droit
interne il est possible de prévoir, par voie législative, une liquida-
tion contrôlée, mais en droit international il n'existe ni super-Etat
ni autorité législative suprême. Dans le cas d’une organisation
internationale, et en l’absence de dispositions expresses de sa charte,
un pouvoir juridique de liquidation existe par voie de conclusion
nécessaire. En vertu du Pacte, l’Assemblée, représentant l’ensemble
des Membres, était manifestement en droit d'admettre que ce
pouvoir de liquidation pouvait étre exercé par elle et par aucun
autre organe ou institution de la Société des Nations.

Le second motif se trouve fondé sur un principe général de droit
reconnu par les nations civilisées. Toute situation juridique, ou
système de rapports juridiques, peut prendre fin par le consentement
de toutes les personnes dont Jes droits et intéréts juridiques peuvent
être affectés par cette fin. L’Assemblée en procédant à la
liquidation de la Société des Nations n'était pas simplement
revêtue de la qualité que lui conférait le Pacte. Et la mesure
qu’elle a prise en mettant fin à la Société des Nations et au
Système des Mandats exprimait le consentement de tous les
Membres de la Société des Nations présents ou absents aux
mesures adoptées et renonçait en leur nom à tous droits ou
exceptions qu'ils auraient pu soulever contre les mesures
approuvées par ses résolutions.

L'Assemblée en prévoyant la liquidation du Système des
Mandats avait à faire face à des problèmes pratiques dont certains
sont en rapport avec la présente affaire. Il y avait la nécessité de

43
168 OPINION INDIVIDUELLE DE M. J. E. READ

permettre aux Puissances mandataires de conclure des accords de
tutelle. La Puissance mandataire, en tant que telle, n’était pas
souveraine sur le territoire. Elle ne jouissait d'aucun droit de
disposition, d'aucun jus disponendi : elle n’était qu'un Mandataire
au nom de la Société des Nations. Ce sont seulement la Société
des Nations et ses Membres qui pouvaient autoriser un Mandataire
à conclure un accord de tutelle, ou même à prendre une mesure
modifiant les droits ou obligations découlant d’un Mandat, ou à
mettre fin à un Mandat. De même, la Société des Nations seule
pouvait édicter des dispositions juridiques relatives à la propo-
sition faite par l’Union qui impliquait la fin du Mandat sur le
Sud-Ouest africain par incorporation du Territoire en tant que
partie intégrante de l'Union, ainsi que la reconnaissance inter-
nationale conférée par l’Assemblée générale des Nations Unies.
En outre, du fait des dispositions de la Charte, il devait s’écouler
nécessairement une période de durée indéfinie entre la dissolution
de la Société des Nations et la conclusion d’accords de tutelle, ou
toute autre disposition dés Mandats. Pour régler cette période,
il pourrait être essentiel que les Nations Unies se chargent, dans
l'intérêt du bien-être et de l’évolution des populations des terri-
toires sous Mandat, d’édicter des dispositions pour l’accomplisse-
ment des fonctions de la Société des Nations relatives à la respon-
sabilité, à la surveillance et à la modification.
La mesure prise par l’Assemblée fut exprimée dans la Résolution
du 18 avril 1946 dans laquelle se trouvait la disposition suivante :
«4. Note que les Membres de la Société administrant actuelle-
ment des territoires sous Mandat ont exprimé leur intention de
continuer à les administrer en vue du bien-être et du développement
des peuples intéressés conformément aux obligations contenues.
dans les divers Mandats jusqu’à ce que de nouveaux arrangements
soient pris entre les Nations Unies et les diverses Puissances man-
dataires. »

La résolution ne s’exprimait pas en termes de technique juridique,
mais plutôt comme un document politique. Elle exposait toutefois.
l'intention de la Société des Nations et de ses Membres que les.
Mandats survivent a la Société. Elle exprimait le consentement de
la Société des Nations et. de ses Membres à ce que les Mandats
fassent l'objet d’une disposition par d’autres accords entre les
Nations Unies et les Puissances mandataires respectives. Les termes.
employés étaient assez larges pour couvrir les problèmes pratiques.
auxquels nous avons fait allusion plus haut : donner à un Mandataire
la qualité juridique pour mettre fin à un Mandat par la conclusion
d'un accord de tutelle ; sanctionner la fin d’un Mandat par l’éman-
cipation, l’incorporation ou la fusion; permettre la modification
d'un Mandat par l'instauration d’un système de rapports et de
responsabilité envers les Nations Unies ou de surveillance par
celles-ci. Ces fins ne pouvaient être réalisées que par le moyen
d'accords entre les Nations Unies et la Puissance mandataire.

44
169 OPINION INDIVIDUELLE DE M. J. E. READ

I ne saurait y avoir de doute que la compétence de l’Assemblée
et des Membres pour mettre fin à la Société des Nations s’étendait
au Système des Mandats et comprenait des mesures exécutoires
de ce genre, élément essentiel d’une liquidation effective.

A partir des considérations -qui précèdent, il est possible de
résumer la situation qui a Suivi la dissolution de la Société des
Nations en ce qui est du statut international du Sud-Ouest africain
et des obligations internationales de l’Union qui en découlent :

En premier lieu, le Mandat a subsisté avec l’ensemble des
obligations essentielles et positives de l’Union.

En second lieu, les droits et intérêts juridiques des Membres
de la Société des Nations en matière de Mandat ont subsisté
à une exception importante près — dans le cas des Membres
qui ne sont pas devenus parties au Statut de la Cour, leur
droit d’intenter .une action contre l’Union devant la Cour
permanente est devenu caduc.

En troisième lieu, les obligations relatives aux rapports, à la
responsabilité envers la Société des Nations et ses organes,
au contrôle exercé par elle et à la modification du régime se
trouvent affectées par l'impossibilité d'exécution due à la
disparition du Conseil et de la Commission permanente des
Mandats.

En quatrième lieu, la situation en matière de rapports, de
responsabilité et de contrôle était sujette à modification par
accord entre les Nations Unies et l’Union.

En ce qui est des autres facteurs qui ont pu affecter la continua-
tion des obligations internationales de l’Union, il en est un que l’on
ne saurait passer sous silence. Un territoire soumis au Mandat
d'un Membre des Nations Unies n’est pas abandonné à l’administra-
tion discrétionnaire de la Puissance mandataire. Dans l'affaire
actuelle, l'Union se trouve soumise, en cas de différends relatifs à
l'interprétation ou à l'application des dispositions du Mandat, à
la juridiction obligatoire de la Cour — en vertu des dispositions de
l’article 7 du Mandat et de l’article 37 du Statut, renforcé par
l'article gq de la Charte. L'importance de ces dispositions ne peut
être mesurée à la fréquence de leur application. L'existence même
d’un tribunal revêtu d’une compétence obligatoire, suffit à assurer
le respect des obligations juridiques. Au surplus, l’Assemblée
générale jouit de larges pouvoirs en vertu de l’article 10 et d’autres
articles de la Charte. Il ne manque donc pas dans la Charte de
dispositions adéquates s'appliquant à la situation d’un territoire
sous Mandat au cours de la période qui s'écoule entre la dissolution
de la Société des Nations et la fin du Mandat, soit par conclusion
d’un accord de tutelle, soit de quelque autre façon.

Il reste la question de savoir — et c’est là le quatrième point
du sommaire ci-dessus — si la situation en matière de rapports, de

45
170 OPINION INDIVIDUELLE DE M. J. E. READ

responsabilité et de contrôle a été modifiée depuis, par accord entre
les Nations Unies et l’Union sud-africaine; en d’autres termes, y
a-t-il eu un accord conclu entre les Nations Unies et l’Union par
lequel les Nations Unies devaient prendre la place du Conseil et
de la Commission permanente des Mandats de la Société des
Nations en matière de rapports, de responsabilité et de contrôle ?

Ii n’est pas nécessaire de débattre la nature juridique d’un
accord international. I] suffit, pour les besoins de la cause, de dire
qu’un accord intervenu entre les Nations Unies et l'Union comprend
nécessairement deux éléments : un accord de volonté, et une inten-
tion de créer une obligation juridique.

On a indiqué dans les notes écrites et au cours des débats qu'il
y a eu accord entre l’Union et les Nations Unies et que l’Organisa-
tion a été substituée aux organes de la Société des Nations en ce
qui est des rapports, de la responsabilité et du contrôle. En exami-
nant les arguments sur lesquels cette suggestion se trouve fondée, il
conviendra de s'attacher au point unique de savoir s'il y a eu
accord de volonté, si un accord est intervenu entre l’Union et les
Nations Unies, au cours des débats devant l’Assemblée générale
et ses commissions.

À une séance de la Quatrième Commission, en date du 13 novem-
bre 1946, le représentant de l’Union présenta la proposition originale
dans les termes suivants :

«En particulier, l’Union transmetrait régulièrement et confor-
mément à l’article 73 e) de la Charte, au Secrétaire général des
Nations Unies, « pour information et sous réserve des exigences
«de la sécurité et des considérations d’ordre constitutionnel, des
« renseignements statistiques et autres de nature technique relatifs
«aux conditions économiques, sociales et de l'instruction » dans le
Sud-Ouest africain... »

Cette proposition fut renouvelée de temps à autre et sa nature
et sa portée furent confirmées, expliquées et précisées par divers
représentants de l’Union. Il n’est pas nécessaire de citer tous les
exemples. On trouve heureusement aux procès-verbaux une déclara-
tion qui a reçu l'approbation unanime de la Quatrième Commission
et donne une explication détaillée de la proposition telle qu’elle
a été comprise et par le représentant de l’Union, et par les membres
de la Quatrième Commission. Le rapport du rapporteur, en date
du 27 octobre 1947, s’exprimait en ces termes:

«Le représentant du Danemark a demandé des précisions,
particulièrement du point de vue de l'Organisation des Nations Unies
et de ses organes, quant à l'intention du Gouvernement de l'Union
sud-africaine de maintenir le statu quo dans le Sud-Ouest africain
et de continuer d’administrer le Territoire dans l'esprit du mandat.
Le représentant de l'Union sud-africaine a expliqué, lors de la
trente-troisième séance de la Commission, le 27 septembre 1947,
que son Gouvernement transmettrait, sur le Sud-Ouest africain, un
rapport annuel contenant le genre de renseignements requis par
l'Article 73) de 1a Charte, pour les territoires non autonomes. Son

46
171 OPINION INDIVIDUELLE DE M. J. E. READ

Gouvernement présumait, disait-il, que ce rapport ne serait pas
examiné par le Conseil de Tutelle et ne serait pas traité comme si un
accord de tutelle avait été effectivement conclu. Il a, en outre,
expliqué que, du fait de la disparition de la Société des Nations,
le droit de présenter des pétitions n’existait plus ; ce droit suppose en
effet l'existence d’une juridiction dont l'existence est subordonnée
à celle d’un droit de contrôle ou de surveillance; or, de l’avis de
l'Union sud-africaine, l'Organisation des Nations Unies n'est pas
investie d’un droit de cette nature à l'égard du Sud-Ouest africain. »

Les termes d’une lettre émanant de ladjoint au représentant
permanent de l’Union, en date du 31 mai 1948, indiquent que la
proposition ne pouvait plus être considérée comme valable. Même
si la proposition originale avait pu être considérée comme ayant
été faite en vue d'arriver à une obligation juridique, elle ne pourrait
plus être considérée comme telle après que l’Union a indiqué que
la transmission des renseignements était opérée sur une base volon-
taire. Il est donc nécessaire de préciser si un accord est intervenu
entre l’Union et les Nations Unies avant cette date.

Il ressort du compte rendu que le Gouvernement de l’Union
n'était pas disposé à présenter aucune proposition allant au delà
des limites suivantes :

a) l'engagement de transmettre des rapports, aux termes de
l’article 73 ¢) de la Charte, pour l'information des Nations
Unies.

b) En vertu des dispositions de la Charte, ces renseignements
seraient communiqués à l’Assemblée générale dans l'exercice
des fonctions qu’elle tient de l’article 10 et des autres articles
de la Charte, en toute matière dans laquelle ces fonctions
pourraient avoir trait au Sud-Ouest africain.

Il ressort également du procès-verbal que l’Assemblée générale
n'était pas disposée à admettre un accord conclu sur une
base aussi limitée.

D'autre part, on peut se demander si l’Assemblée générale était
désireuse à aucun moment de souscrire à un accord qui n’impliquait
pas un accord de tutelle relatif au Sud-Ouest africain. Il est certain
quel’Assemblée générale n’était pas disposée à admettre un accord
qui n’impliquerait pas: des rapports d’une nature et d’une portée
identiques à ceux qui étaient dus au Conseil en vertu des dispo-
sitions de l’article 22 du Pacte et de l'Accord de Mandat; la sub-
stitution des Nations Unies au Conseil et à la Commission perma-
nente des Mandats en matière de rapports, de responsabilité et
de contrôle ; l'examen des rapports par le Conseil de Tutelle. Il
est également certain que l'Union n’était pas disposée à souscrire
à un accord comprenant ces éléments.

Dans ces conditions, il est nécessaire de conclure qu'il n’y a
pas eu d'accord entre l'Union et les Nations Unies, en matière
de rapports, de responsabilité et de contrôle.

47
172 OPINION INDIVIDUELLE DE M. J. E. READ

En l'absence d'un accord de ce genre, les seuls autres fondements
possibles pour les obligations en question seraient le fait par les
Nations Unies d’avoir succédé aux fonctions, pouvoirs et respon-
sabilités de la Société des Nations en matière de Mandats. Cette
succession ne saurait reposer sur les dispositions de la Charte, car,
ainsi que je l’ai dit plus haut, aucune disposition de la Charte ne
pourrait juridiquement affecter une institution fondée sur le Pacte
ni porter atteinte ou mettre fin aux droits et intérêts des Membres
de la Société des Nations qui ne sont pas membres des Nations
Unies. Elle ne pourrait reposer sur des références ou des déductions
tirées de la nature de la Société des Nations et de celle des Nations
Unies, ou d’une similitude quelconque dans les fonctions de ces
organisations. En l’absence de consentement exprès ou tacite de
la Société des Nations, des Nations Unies et de la Puissance manda-
taire, cette succession ne saurait être déduite par implication, en
fait ou en droit. Or, il n’y a pas eu de consentement de ce genre.

L’allusion aux termes de la résolution n°. XIV-I (I) de l’Assem-
blée générale, en date du 12 février 1946, clause 3 C, indique
que l'attitude de l’Assemblée générale était incompatible avec la
doctrine de la succession. Le paragraphe 3 dispose :

«3. L'Assemblée générale déclare qu'en principe et sous réserve
des dispositions de la présente résolution et de la Charte, lOrgani-
sation est prête à assumer certaines fonctions et certains pouvoirs
précédemment confiés à la Société des Nations et elle adopte les
décisions énoncées ci-dessous aux paragraphes A, B et C.»

La décision C est ainsi conçue :

« C. Fonctions et pouvoirs résultant de traités, conventions, accords
et autres instruments internationaux de caractère politique

L'Assemblée générale étudiera elle-même ou soumettra à l'organe
compétent des Nations Unies toute demande émanant des parties
et tendant à ce que l’Organisation assume Jes fonctions ou pouvoirs
confiés à la Société des Nations par des traités, conventions, accords
et autres instruments internationaux de caractère politique. »

Le Mandat comporte des fonctions et pouvoirs de caractère poli-
tique. Il a son origine dans un traité et un accord. Les parties
sont la Société des Nations et l’Union sud-africaine. En substance,
la décision C prévoit que l’Assemblée générale connaîtra d’une
requête émanant de l’Union sud-africaine et d’autres parties
intéressées et tendant à ce que les Nations Unies exercent les fonc-
tions de la Société des Nations en matière de rapports, de respon-
sabilité et de contrôle sur le Mandat du Sud-Ouest africain. Aucune
requête de ce genre n’a été adressée et l’Assemblée générale n’a
pas eu l’occasion d’agir en vertu de la décision C L'existence
même de cette disposition expresse rend toutefois impossible
de justifier une succession par voie de conséquence logique.

48
173 OPINION INDIVIDUELLE DE M. J. E. READ

Dans le cas de la Société des Nations, il n’y a pas eu consente-
ment à une succession en matière de Mandats et le consentement
ne se présume pas, ainsi qu'il découle de la disposition expresse
du paragraphe 4 de la Résolution du 18 avril 1946, citée et
discutée plus haut, relative aux accords entre les Nations
Unies et les Puissances mandataires. Il est à observer que les
dispositions du paragraphe 4 sont complémentaires de celles de
la décision C et en parfait accord avec elles. Ceci peut s'expliquer
par le fait que les membres de la Première Commission de la Société
des Nations qui ont rédigé la résolution, étaient parfaitement au
courant des dispositions de la décision C.

En conséquence, en l'absence d’un accord intervenu entre les
Nations Unies et l’Union et en l'absence d’une succession des
Nations Unies aux fonctions politiques de la Société des Nations
en matière de Mandats, je me vois contraint de conclure que
l'Union sud-africaine n’est pas dans l'obligation, du fait du
Mandat, de soumettre des rapports annuels en vertu du para-
graphe 7 de l’article 22 du Pacte, et de l’article 6 du Mandat, aux
Nations Unies. Pour les mêmes raisons, l’Union n’est tenue à
aucune obligation du fait du Mandat, en matière de responsabilité,
envers les Nations Unies, et de contrôle par celles-ci.

En ce qui est du droit dit de pétition, les considérations précé-
dentes seraient applicables. Il existe toutefois des raisons addi-
tionnelles qui m’empéchent de me rallier à Ja réponse rendue par
la Cour et aux motifs par lesquels celle-ci est justifiée. La régle-
mentation des pétitions était fondée sur des règles de procédure
adoptées par le Conseil de la Société des Nations, le 31 janvier 1923.
Une obligation que l'Union peut avoir assumée du fait de l’'adop-
tion de ces règles, ne saurait être considérée comme « une obligation
internationale découlant du mandat sur le Sud-Ouest africain »
au sens de la Question a). En outre, même si les Nations Unies
ont succédé aux fonctions de la Société des Nations à propos des
territoires sous mandat, il ne s'ensuit pas que l’Assemblée générale
soit liée par les règles de procédure adoptées par le Conseil de la
Société des Nations en matière de pétition ou sous tout autre
aspect du problème. L'Assemblée générale pouvait établir ses
propres règles en agissant en vertu des dispositions de Particle 21
de la Charte.

(Signé) J. E. Reap.

49
